                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


MONICA MARIE B. , 1                      3:18-cv-00937-BR

           Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

           Defendant.


GEORGE J. WALL
Law Office of George J. Wall
825 N.E. 20th Ave, Suite 330
Portland, OR 97232
(503) 236-0068

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH J. LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

           Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Monica Marie B. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On April 10, 2014, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB and SSI benefits.        Tr. 153, 310. 2    Plaintiff

alleges a disability onset date of August 31, 2013.            Tr. 153,

310.       Plaintiff's application was denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on July 27, 2016.        Tr. 153, 95-142.    Plaintiff and a

vocational expert (VE) testified at the hearing.          A supplemental

hearing was held on March 6, 2017.        Tr. 153, 175-90.      Plaintiff

and another VE testified at this hearing.           Plaintiff was

represented by an attorney at both hearings.

       On May 31, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.       Tr. 153-65.   Plaintiff requested review by the

Appeals Council.       On April 15, 2018, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.             Tr. 1-

4.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

       On May 30, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.




       Citations to the official transcript of record filed by
       2


the Commissioner on November 2, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
                             BACKGROUND

      Plaintiff was born on October 12, 1979.        Tr. 163, 310.

Plaintiff was 33 years old on her alleged disability onset date.

Tr. 163.   Plaintiff has at least a high-school education.

Tr. 163.   Plaintiff has past relevant work experience as a

medical coder and "stores laborer."       Tr. 163.

      Plaintiff alleges disability due to bulging discs at C5-C6,

tendonitis in both elbows and hands, bi-lateral carpal tunnel,

hypermobile joint syndrome, fibromyalgia, trigger-finger of the

middle finger of both hands, and Dupuytren's Syndrome.         Tr. 202-

03.

      Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.    After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 159-162.



                              STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or



4 - OPINION AND ORDER
mental impairment which.       . has lasted or can be expected to

last for a continuous period of not less than 12 months."           42

U.S.C. § 423(d) (1) (A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.           McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011) (quoting Mayes v. Massanari,

276 F.3d 453, 459-60    (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.              42

U.S.C. § 405(g).    See also Brewes v. Commr of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina,    674 F.3d. at 1110-11

(quoting Valentine v. CommY Soc. Sec. Admin., 574 F.3d 685,              690

(9th Cir. 2009)).    It is more than a mere scintilla [of

evidence] but less than a preponderance.         Id.   (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence



5 - OPINION AND ORDER
whether it supports or detracts from the Commissioner's

decision.     Ryan v. CommT of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.        Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its

judgment for that of the Commissioner.          Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.    The Regulatory Sequential Evaluation

      At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R.   §§   404.1520(a) (4) (i),

416.920(a) (4) (i).   See also Keyser v. CommT of Soc. Sec.,         648

F.3d 721, 724    (9th Cir. 2011).

      At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.           20 C.F.R.

§§   404.1509, 404.1520(a) (4) (ii), 416.920(a) (4) (ii).      See also

Keyser,   648 F.3d at 724.



6 - OPINION AND ORDER
         At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§   404 .1520 (a) (4) (iii), 416. 920 (a) (4) (iii).   See also Keyser,

648 F.3d at 724.       The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

         If the Commissioner proceeds beyond Step Three, she must

assess the claimant's residual functional capacity (RFC).            The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§   404.1520(e), 416.920(e).       See also Social Security Ruling

( SSR)    96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."            SSR 96-Bp,

at *1.      In other words, the Social Security Act does not require

complete incapacity to be disabled.           Taylor v. Comm'r of Soc.

Sec. Admin., 659 F. 3d 1228, 1234-35 ( 9th Cir. 2011) (citing Fair

v. Bowenr 885 F.2d 597,       603 (9th Cir. 1989)).

         At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform



7 - OPINION AND ORDER
work she has done in the past.              20 C.F.R.   §§   404.1520(a) (4) (iv),

416.920(a) (4) (iv).      See also Keyser,         648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.           20 C.F.R.    §§   404.1520(a) (4) (v),

416.920(a) (4) (v).    See also Keyser,           648 F.3d at 724-25.     Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.     Lockwood v. Commr Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).           The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.                    If

the Commissioner meets this burden, the claimant is not

disabled.     20 C.F.R.    §§    404.1520(g) (1), 416.920(g) (1).



                                  ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff engaged in substantial

gainful activity from September 2014 through December 2014 after

Plaintiff's alleged disability onset date of August 31, 2013.

Tr. 155-56.     The ALJ found, however, there have been continuous

12-month periods during which Plaintiff did not engage in



8 - OPINION AND ORDER
substantial gainful activity.    Tr. 156.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "chronic pain,    joint hypermobility syndrome,

thoracic outlet syndrome, a disorder of the bilateral wrists, a

disorder of the bilateral upper extremities, and a spine

disorder."    Tr. 156.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.    Tr. 157.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:     can

frequently lift 10 pounds and can occasionally lift 20 pounds;

can occasionally push and pull with her upper extremities; can

frequently use foot controls bilaterally; can sit for "two hours

at one time up to seven hours" of an eight-hour workday; can

stand for one hour at one time up to six hours of an eight-hour

workday; can walk 30 minutes at one time up to six hours of an

eight-hour workday; can frequently engage in reaching

bilaterally; can occasionally engage in handling, fingering, and

feeling bilaterally; can frequently stoop, kneel, crouch, and

climb ramps and stairs; can occasionally crawl and climb

ladders, roper, and scaffolds; and should not be exposed to



9 - OPINION AND ORDER
vibrations.   Tr. 158.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.   Tr. 162.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as tanning-salon

attendant, elections clerk, and call-out operator.   Tr. 164.

Accordingly, the ALJ found Plaintiff is not disabled.   Tr. 164.



                           DISCUSSION

     Plaintiff contends the Appeals Council erred when it failed

to remand the case to the ALJ for further proceedings to

consider medical records submitted for the first time to the

Appeals Council.

I.   The Court does not have jurisdiction to review the decision
     of the Appeals Council.

     Plaintiff contends the Appeals Council should have remanded

this matter to the ALJ for reconsideration in light of the

evidence she submitted to the Appeals Council that demonstrates

she has hyperthyroidism and allegedly supports Plaintiff's

reports of symptoms that the ALJ discounted.

     The Commissioner, in turn, contends the court does not have

jurisdiction to review the decision of the Appeals Council.

Moreover, the Commissioner points out that Plaintiff did not


10 - OPINION AND ORDER
challenge any part of the ALJ's decision on appeal, the evidence

submitted to the Appeals Council did not undermine the ALJ's

decision, and the Appeals Council properly declined to remand

this matter to the ALJ for reconsideration.

     A.      Standards

             The district court does not have jurisdiction to

review a decision of the Appeals Council denying a request for

review of an ALJ's decision because the Appeals Council decision

is not a final agency action.     Taylor v. Comm'r of Soc.    Sec.

Aclmin., 659 F.3d 1228, 1231 (9th Cir. 2011).    When, however, a

claimant "submits evidence for the first time to the Appeals

Council, which considers that evidence in denying review of the

ALJ's decision, the new evidence is part of the administrative

record, which the district court must consider in determining

whether the Commissioner's decision is supported by substantial

evidence."     Brewes, 682 F.3d 1157, 1159-60, 1162-63 (9th Cir.

2012).

     B.      Analysis

             On June 5, 2017, Plaintiff requested review of the

ALJ's decision by the Appeals Council.     Tr. 308-09.   On

March 21, 2018, Plaintiff submitted to the Appeals Council

medical records from Oregon Health and Sciences University



11 - OPINION AND ORDER
(OHSU)   for November 6, 2017, to February 26, 2018, relating to

Plaintiff's treatment for hyperthyroidism.         Tr. 11-94.

           As noted, on April 5, 2018, the Appeals Council denied

Plaintiff's request for review.     The Appeals Council indicated

the records from OHSU were submitted after the ALJ's decision,

did not relate to the disability period at issue, and did not

affect the ALJ's decision.    Tr. 2.   The Appeals Council made

these records part of the administrative record.

            In Taylor v. Commissioner of Social Security

Administration the plaintiff proffered to the Appeals Council a

psychiatric evaluation and medical-source statement that had not

been submitted to the ALJ.    659 F.3d 1228, 1231 (9th Cir. 2011).

The new evidence post-dated the ALJ's decision.         Although the

medical-source statement was based on treatment that occurred

during the relevant disability period, the Appeals Council did

not consider the evidence.    Id.   The Ninth Circuit found the

Appeals Council should have considered the records because the

evaluations concerned the plaintiff's limitations during the

relevant period of disability.      Id. at 1233.     The Ninth Circuit

held:

                 Because [the doctor's] opinion concerned his
                 assessment of [the plaintiff's] mental health
                 since his alleged disability onset date in 1999,
                 it related to the period before [the plaintiff's]


12 - OPINION AND ORDER
                   disability insurance coverage expired in 2004,
                   and before the ALJ's decision in 2006.  Thus,
                   [the physician's] opinion should have been
                   considered.

Id.

             Here, however, Sydney Rose, M.D., Plaintiff's treating

physician at OHSU, indicated on December 27, 2017, that

Plaintiff was only diagnosed in November 2017 with

hyperthyroidism and had not yet started treatment for her

condition.     Tr. 29.    Dr. Rose also noted Plaintiff's

"[i]rritability, anxiety, panic attacks, heart palpitations and

tremor are all symptoms of hyperthyroidism.        Joint pain and

osteoporosis due to calcium loss from the bones can also be

associated."       Id.   Dr. Rose stated Plaintiff "will have some

relief of some of her symptoms" after her hyperthyroidism is

treated.     Id.

             Plaintiff contends even though her hyperthyroidism was

discovered seven months after the ALJ's decision, "it is a

condition that develops over time," "it existed during the

relevant period, and it explains many of Plaintiff's symptoms,

including joint pain, depression, and anxiety, which the ALJ

rejected."     Pl. 's Brief (#13) at 5.    Nevertheless, Plaintiff

does not actually challenge the ALJ's decision that Plaintiff is

not disabled.       Moreover, Plaintiff was first diagnosed with


13 - OPINION AND ORDER
hyperthyroidism in November 2107 and does not point to any

evidence in the record that establishes hyperthyroidism existed

before June 2017, the end of the relevant period of disability.

In addition, even though Plaintiff contends her hyperthyroidism

"explains" many of her symptoms, the records she submitted do

not identify any functional limitations that conflict with the

ALJ's evaluation of Plaintiff's RFC.

          Accordingly, the Court concludes Plaintiff has failed

to establish that the evidence submitted to the Appeals Council

relates to the period of her alleged disability, and, in any

event, this Court does not have jurisdiction to review the

decision of the Appeals Council.



                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this          of April, 2019.




                         ANNA J. BROWN \.
                         United States Senior District Judge




14 - OPINION AND ORDER
